Citation Nr: 1714834	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, M.B.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his spouse testified at a video conference hearing in May 2013 before a Veterans Law Judge, who is no longer employed with the Board.  A transcript of the hearing is in the Veteran's file.  In a February 2017 letter from the Board, the Veteran was also offered the opportunity to testify at an additional Board hearing, before another VLJ, but did not timely accept this opportunity within the required 30-day time period.  

In August 2014, the Board granted service connection for residuals of a  head injury and remanded the increased rating claim for bilateral hearing loss, as well as a service connection claim for peripheral neuropathy of the bilateral lower extremities, to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  On remand, in an April 2016 rating decision, the RO granted service connection for peripheral neuropathy of the left and right lower extremities, respectively, and assigned separate 20 percent ratings.  As these determinations for peripheral neuropathy constitute a full grant of the benefits sought as to those claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The AOJ has returned the file to the Board for further appellate review.  

FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level I in the right ear at a time when his hearing acuity was Level V in the left ear, or that his hearing acuity was worse than Level IV in the left ear at a time when his hearing acuity was Level II in the right ear.
CONCLUSION OF LAW

A compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  There is no contention or indication of other outstanding records.  Additionally, the Veteran testified at a Board hearing in May 2013, at which he asserted his hearing loss disability had worsened and upon this basis, the Board remanded the claim for another VA examination.  As mentioned, per a February 2017 letter from the Board, the Veteran was also offered the opportunity to testify at an additional Board hearing, before another VLJ, but did not timely accept this opportunity within the required 30-day time period.

As previously indicated, the Board primarily remanded this case in August 2014 for the RO/AOJ to arrange a VA examination of his claim.  The AOJ arranged for such examination on remand in March 2016, and such examination appears thorough and contains sufficient audiological evaluation findings to decide the claim.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

Notably, the Veteran, through his representative, in the February 2013 informal hearing presentation, objected to the accuracy and adequacy of the VA audiological examinations conducted during this appeal up to that point, specifically the January 2011 and September 2011 VA examinations, and asserted that they were conducted in a manner prejudicial to the Veteran.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of these examination reports, the Board observes that the respective examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered medical findings, diagnoses and opinions consistent with the remainder of the evidence of record.  All of the examiners utilized audiometric testing and Maryland CNC speech recognition scores, per VA requirements for rating hearing loss claims at 38 C.F.R. 4.85.  Overall, there is no indication that the examinations were conducted in a prejudicial manner and the Board concludes that the examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  38 C.F.R. § 4.2; See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  38 U.S.C.A. § 5103A.

II.  Compensable Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating (0 percent) under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, for hearing impairment.  Under § 4.85, evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

As will be shown through the discussion of the competent evidence below, the provisions for alternatively rating an exceptional pattern of hearing impairment, as defined at 38 C.F.R. § 4.86, are not applicable here.  This requires that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, see 38 C.F.R. § 4.86(a); or the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, see 38 C.F.R. § 4.86(a).

The overall probative evidence of record does not support the Veteran's claim for a compensable rating.  The Veteran had a VA audiology examination in January 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
25
35
45
65
43
LEFT
35
50
55
75
54

At the January 2011 VA examination, the average puretone threshold was 43 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 94 percent in the right ear and 86 percent in the left ear.  Applying the results of the January 2011 VA examination to Table VI yield values of Level I hearing impairment for his right ear and Level II hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  38 C.F.R. § 4.85.

The Veteran submitted private audiological evaluation from April 2011.  The results of the private audiologic evaluation from the April 2011 test are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the United States Court of Appeals for Veterans Claims (Court) determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Thus, his puretone thresholds, in decibels, were:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
30
35
55
70
48
LEFT
35
50
65
70
55
At the April 2011 examination, the average puretone threshold was 48 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 92 percent in the right ear and 72 percent in the left ear.  Applying the results of the private evaluation to Table VI yield values of Level I hearing impairment for his right ear and Level V hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  See 38 C.F.R. § 4.85.

In the course of VA treatment for his audiological problems, the Veteran had a VA audiology evaluation in May 2011.  His puretone thresholds, in decibels, were :




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
25
30
50
65
43
LEFT
35
50
55
70
53
At the May 2011 evaluation, the average puretone threshold was 43 decibels in the right ear and 53 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear (unclear if Maryland CNC word list was used).  Applying the results of the evaluation to Table VI yield values of Level I hearing impairment for his right ear and Level I hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  See 38 C.F.R. § 4.85.

The Veteran had a VA audiology examination in September 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
30
35
60
65
48
LEFT
45
55
65
75
65

The average puretone threshold was 48 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 96 percent in the right ear and 76 percent in the left ear.  Applying the results of the VA examination to Table VI yield values of Level I hearing impairment for his right ear and Level IV hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  See 38 C.F.R. § 4.85.

In the course of VA treatment for his audiological problems, the Veteran had a VA audiology evaluation in May 2015.  His puretone thresholds, in decibels, were:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
30
40
65
75
53
LEFT
35
50
65
75
56

At the May 2015 evaluation, the average puretone threshold was 53 decibels in the right ear and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear (unclear if Maryland CNC word list was used).  Applying the results of the evaluation to Table VI yield values of Level II hearing impairment for his right ear and Level IV hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  38 C.F.R. § 4.85.

On remand by the Board, the AOJ arranged for a VA audiology examination in March 2016.  His puretone thresholds, in decibels, were:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
30
40
65
85
55
LEFT
40
50
70
70
58

At the March 2016 VA examination, the average puretone threshold was 55 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 84 percent in the right ear and 76 percent in the left ear.  Applying the results of the VA examination to Table VI yield values of Level II hearing impairment for his right ear and Level IV hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  See 38 C.F.R. § 4.85.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the March 2016 VA examiner noted the Veteran's complaints of decreased hearing sensitivity bilaterally, for which he uses VA issued hearing aids.  The Veteran has also contended that he has difficulty hearing over the telephone, TV or normal conversations (see January 2011 VA examination report); and decreased hearing sensitivity bilaterally for which he uses VA issued hearing aids (see March 2016 VA examination report).  The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran and his spouse are clearly competent to relate experiencing diminished hearing acuity.  Nonetheless, they are not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Indeed, a higher rating for bilateral hearing loss requires demonstration of hearing loss in terms of audiometric test results of puretone thresholds and speech communication scores.  38 C.F.R. § 4.85.  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  
Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations and having to wear hearing aids are neither unusual nor exceptional.  As such, his hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


